Peck, P. J.
(dissenting in part). It is unfortunate that it has taken a third amended complaint for plaintiff to state his alleged causes of action and that even now the complaint is not drawn with sufficient clarity and delineation of causes of action. The complaint does, however, in my opinion, state facts sufficient to constitute two causes of action and I would not dismiss either for failure to state a cause of action, but would require plaintiff to amend once more to put his complaint in proper order.
The first cause of action purports to state a cause of action under article 10 of the Debtor and Creditor Law to set aside as fraudulent a settlement and release of a claim by defendant Caribbean against defendant Kennedy, in *1145order that plaintiff, as a creditor of Caribbean, may enforce that claim as the only asset of Caribbean. The second cause of action is by plaintiff against defendant Kennedy for alleged interference with plaintiff’s contract with Caribbean. Despite the fact that these are two separate and distinct causes of action, the allegations supporting both causes of action are mixed up in the statement of the first cause of action, and the statement of the second cause of action is merely a statement of a conclusion following from the facts alleged in the first cause of action. Furthermore, the prayer for relief in respect to the first cause of action is incomplete.
The essential allegations of the first cause of action are the contract between plaintiff and Caribbean on the one hand and the contract between Caribbean and the Haitian company on the other; the breach of the first contract by Caribbean, giving rise to a cause of action in favor of plaintiff against Caribbean; the alleged unlawful interference with the second contract by Kennedy, giving rise to a cause of action in favor of Caribbean against Kennedy; the fraudulent settlement and release of Caribbean’s claim against Kennedy, depriving plaintiff of a source of satisfaction of his claim against Caribbean. The relief demanded would be the setting aside of the settlement and release in order that plaintiff, as a creditor of Caribbean, may prosecute Caribbean’s claim against Kennedy.
The second cause of action should contain the essential facts of defendant Kennedy’s interference with plaintiff’s contract with Caribbean. I would agree that it was not a sufficient predicate for such a cause of action merely to allege a tortious interference by Kennedy with Caribbean’s contract with Haitian, with alleged incidental effects on plaintiff. I believe that the complaint is sufficient in essence, however, in alleging that defendant Kennedy’s tortious acts were also aimed directly at plaintiff, and the destruction of plaintiff’s contract with Caribbean and appropriation by defendant Kennedy of the work, rights and benefits which plaintiff would have enjoyed under its contract with Caribbean except for Kennedy’s predatory interference.
I therefore vote to affirm the order appealed from insofar as it denies the motion to dismiss the complaint for insufficiency, but vote to modify the order to require plaintiff to restate the causes of action in accordance with the directions of this opinion.
Cohn, Callahan and Botein, JJ., concur in Per Curiam opinion; Peck, P. J., dissents in part in opinion in which Bastow, J., concurs.
Order reversed, with $20 costs and disbursements to the appellant and the motion granted, with leave to the plaintiff to serve an amended complaint as to the second cause of action.